DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Drawing objections, filed 04/01/2022, with respect to drawing objections have been fully considered and are persuasive pursuant amendment.  The objection of drawings must show every feature of the invention specified in claims has been withdrawn. 
Applicant’s arguments, see specification objection pg. 18  lines 6-20, filed 04/01/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. In regards to applicant’s arguments, see specification objection pg. 18 line 21-pg. 19 line 8.  Parallel “vertically” and parallel “horizontally” does not describe along which axis the heat exchangers must be parallel.  Heat exchangers are three-dimensional structure and can be parallel “vertically” or “horizontally” but on different axes.
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. In regards to applicant’s arguments, see specification objection pg. 19 line 8-22.  “Upper tier” and “lower tier” is not defined in the specification.  There are no structural bounds for “upper tier” or “lower tier”.  Applicant argues that an “upper tier” is an upper side, and “lower tier” is a lower side, however that still does not bound the term “upper tier” or “lower tier”.
Applicant’s arguments, see specification objection pg. 19 lines 23-31, filed 04/01/2022, with respect to objection of the specification have been fully considered and are persuasive pursuant amendments.  The objection of the specification has been withdrawn. 
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. In regards to indefiniteness rejection of claims 2-10 with regards to “upper tier heat exchanger” and “lower tier heat exchanger”, the terms are still indefinite.  “upper tier heat exchanger” is not a type of heat exchanger, nor is “lower tier heat exchanger”.  However, the claim limitation implies a special type of heat exchanger.  “Lower tier” and “upper tier”, are spatial designations, and claim limitation needs to indicate it as so.  Examiner suggests “heat exchanger located in the upper tier” or “heat exchanger located in the lower tier”.
Applicant’s arguments with respect to claim(s) 8’s indefinite rejection with regard to “pressure-sealed” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. In regards to indefiniteness rejection of claims 8 with regards to “perpendicular to the cooling air flow”.  Air flow is not on a single plane, the metes and bounds of what is considered “air flow” is not defined in the claims.
Applicant’s arguments with respect to claim(s) 8’s indefinite rejection with regard to “supply of the cooling” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) s’s indefinite rejection with regard to “positioned such that they don’t mutually overlap” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see indefinites rejection for claim 3, filed 04/01/2022, with respect to rejection have been fully considered and are persuasive pursuant amendment.  The 112(b) rejection of claim 3 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 2-10 “Further evidence of Non-Obviousness” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. In regards to Applicant’s arguments on hindsight reconstruction , "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Applicant also argues motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 


Drawings
The drawings are objected to because:
Fig. 2 and Fig. 5, arrows not labeled in Figures;
Fig. 2 and Fig. 5, reference numbers for arrows not found in specification;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Parallel vertically, unclear along which axis.  Structures can be parallel vertically but along different axes.
Parallel horizontally, unclear along which axis. Structures can be parallel horizontally but along different axes.
Upper tier of the cooling system, multiple instances, unclear what structurally defines upper tier other than being above lower tier.  
Lower tier of the cooling system, multiple instances, unclear what structurally defines lower tier other than being below upper tier.
The specification contains multiple grammatical errors and is not limited to the bulleted instances.  Examiner suggests a careful review of the specification to clean up similar issues.

Claim Objections
Claim 3 and 5 are objected to because of the following informalities:  
claim 3 recites “wherein the heat exchangers in the lower tier heat exchangers are”.  Grammar.  Examiner suggests “wherein the heat exchangers in the lower tier of the cooling system are”. 
Claim 5 recites “wherein heat exchangers in the lower tier heat exchanges are”. Grammar.  Examiner suggests “wherein the heat exchangers in the lower tier of the cooling system are”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 13 recites the term “pressure-sealed reservoir tank”.  The term “pressure-sealed” is not defined by the claim.  Since the metes and bounds cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “a reservoir tank capable of pressure adjustment”.  
Claim 8 line 9 recites “the upper tier heat exchanger perpendicular to the cooling air flow”.  It is unclear how the heat exchanger is perpendicular to the air flow.  The air flow is not a single plane, and the metes and bounds of the air flow was not defined in the specification so it is unclear in what way the lower tier heat exchanger is perpendicular to the air flow.  The heat exchanger located in the upper tier could be considered parallel to the air flow.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 8 line 10 recites “the lower tier heat exchanger perpendicular to the air flow”.  It is unclear how the heat exchanger is perpendicular to the air flow.  The air flow is not a single plane, and the metes and bounds of the air flow was not defined in the specification so it is unclear in what way the lower tier heat exchanger is perpendicular to the air flow.  The heat exchangers located in the lower tier could be considered parallel to the air flow.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 8 line 12 recites “outside the supply cooling air flow”.  The metes and bounds of the supply of cooling air flow was not defined in the specification, claims, or drawings.  Supply of cooling air flow would be any space surrounding the fan shroud.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes the limitation will be interpreted as attached to the fan shroud.
Claim 8 line 3 recites “lower tier of the cooling system”.  It is unclear what the metes and bounds of the “lower tier” is.  There are no structural limitations for “lower tier” except the location of the radiator.  The radiator could be located on top of the fan shroud, and as long as there is another heat exchanger located above it, it would still be considered “lower tier”.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes “lower tier” will be interpreted as “below the top of the fan shroud or tank space”.  See Applicant’s Annotated Figure for clarification.

    PNG
    media_image1.png
    442
    788
    media_image1.png
    Greyscale

Applicant’s Annotated Figure
Claim 8 line 6 recites “upper tier of the cooling system”.  It is unclear what the metes and bounds of the “upper tier” is.  There are no structural limitations for “upper tier” except the location of the radiator.  The radiator could be located on top of the fan shroud, and if there is another heat exchanger located above it, the another heat exchanger would be “upper tier”.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes “upper tier” will be interpreted as “above the top of the fan shroud or tank space”.
Claim 2 recites the limitation wherein the lower tier heat exchangers are “don’t mutually overlap”.  It is unclear with respect to which plane the heat exchangers are non overlapping.  If one were to look top down, the lower tier heat exchangers would be overlapping.  Since the metes and bounds of this limitation cannot be ascertained, the claim is indefinite.
As per claim 2-10: 
(1) the claims recite the limitation “the upper tier heat exchanger”.  The structural elements of the cooling system of a construction equipment states “In a cooling system of construction equipment equipped with a plural number heat exchangers that comprise radiators”.  The limitation “the upper tier heat exchanger” implies a special type of heat exchanger, which is inaccurate.  Furthermore, “upper tier” is not defined in the claims or the specification.  For examination purposes, the limitation has been interpreted as “a heat exchanger located in the upper tier”.
(2) the claims recite the limitation “the lower tier heat exchanger”.  The structural elements of the cooling system of a construction equipment states “in a cooling system of construction equipment equipped with a plural number of heat exchangers that compromise radiators”. The limitation “the lower tier heat exchanger” implies a special type of heat exchanger, which is inaccurate.  Furthermore “lower tier” is not defined in the claims or the specification.  For examination purposes, the limitation has been interpreted as “the heat exchanger located in the lower tier”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Skeel et al. (US Patent No. 6129056, hereafter Skeel: previously cited), in view of Fukami et al. (US Patent No. 4556171, hereafter Fukami: previously cited), in further view of Zhao (CN 104879186: previously cited), in further view of Tahara (JP 2014114763: previously cited), and in further view of Smith (US 5680833: previously cited). 
Regarding claim 8, Skeel teaches a cooling system (Fig. 2) for construction equipment (Fig. 1, work vehicle 10) equipped with a plurality of heat exchangers (Fig. 2, air cooler 46, fuel cooler 50, radiator 40), the cooling system comprising: 
lower tier heat exchangers of the plurality of heat exchangers forming a lower tier of the cooling system, wherein the lower tier heat exchangers include a radiator (Annotated Fig. 2, radiator 40 is located in the lower tier);
an upper tier heat exchanger (Annotated Fig. 2, air cooler 46) of the plurality of heat exchangers that is disposed above the lower tier (Annotated Fig. 2, air cooler 46 is located in the upper tier which is above the lower tier) heat exchangers forming an upper tier of the cooling system (Annotated Fig. 2, upper tier); 
a cooling fan that supplies cooling air flow to the lower tier heat exchangers and the upper tier heat exchangers (Fig. 2, fan 52, col 4 line 20-25, draws ambient air through all the coolers 40-50), wherein an upper tier horizontal width of the upper tier heat exchanger perpendicular to the cooling air flow is shorter than a lower tier horizontal width of the lower tier heat exchangers perpendicular to the cooling air flow (Annotated Fig. 2, the horizontal width of air cooler 46 is shorter than that of fuel cooler 50 and radiator 40), 

    PNG
    media_image2.png
    454
    585
    media_image2.png
    Greyscale

Skeel, Annotated Figure 2
Skeel fails to specifically teach the reservoir tank is connected in parallel with the radiator in a cooling water system between an engine and a water pump.
However, Fukami et al. teaches a reservoir tank (Fig. 6, 8 heat accumulating water tank) connected in parallel with the radiator in a cooling water circulation system (Annotated Fig. 6, radiator, col 11 line 66-68, “thus the heat accumulating water tank and the radiator are connected in parallel”) between an engine and a water pump (Annotated Fig. 6, 8 heat accumulating water tank and radiator are connected between the connection of 1 engine and 4 water pump).  

    PNG
    media_image3.png
    440
    430
    media_image3.png
    Greyscale

Fukami, Annotated Figure 61
Therefore it would have been obvious to one of ordinary skill, before the time the invention was filed, to modify Skeel’s cooling system to have the radiator connected in parallel with the reservoir tank in between the engine and water pump in view of Fukami,  so that when cooling water temperature is high the cooling water can be circulated to the radiator but when the cooling water is low the cooling water, the cooling water from the pressurized sealed type reservoir tank can be used to cool the engine in an efficient manner without low temperature cooling water having to go through the radiator.
Skeel as modified above, fails to specifically teach wherein a tank space is defined above the lower tier heat exchangers, laterally to the upper tier heat exchanger; and the tank disposed in the tank space and does not extend above the upper tier heat exchanger.
However, Zhao teaches a tank space (Annotated Fig. 2, tank space) defined above the lower tier heat exchangers (Annotated Fig. 2, 101 water cooling body located in the lower tier), laterally to the upper tier heat exchanger (Annotated Fig. 2, 305 outlet pipe is part of 302 gas cooling enclosure and the two parts make up a heat exchanger located in the upper tier, Annotated Fig. 1 shows tank space positioned laterally from 305); wherein the pressurized sealed type reservoir tank is disposed in the tank space (Annotated Fig. 1, 401 rectangular tank is situated in the tank space) and does not extend above the upper tier heat exchanger (Fig. 1, 401 rectangular tank does not extend above 305 outlet pipe which is part of 302 gas cooling enclosure).

    PNG
    media_image4.png
    690
    494
    media_image4.png
    Greyscale

Zhao Annotated Figure 2

    PNG
    media_image5.png
    635
    551
    media_image5.png
    Greyscale

Zhao Annotated Figure 2
Therefore, it would have been obvious to one of ordinary skill, before the time the invention was filed, to modify Skeel’s cooling system to define a tank space above the lower tier heat exchangers, laterally to the upper tier heat exchangers, and wherein the tank disposed in the tank space does not extend above the upper tier, as taught by Zhao, in order to prevent bubbles from entering the radiator, and so the water tank does not cause containment issues due to its size while also not interfering with the heat exchanger located in the upper tier.
Skeel as modified above, fails to specifically teach wherein a tank space is defined outside the cooling air flow from the cooling fan.
However, Tahara teaches wherein a tank space (Fig. 5, 13 reserve tank chamber) is defined above the lower tier outside the cooling airflow from the cooling fan (Fig. 4, 13 is located outside of the outer edge of the shroud 11).

    PNG
    media_image6.png
    390
    325
    media_image6.png
    Greyscale

Tahara Annotated Figure 5
Therefore, in view of Tahara’s teaching, it would have been obvious to one of ordinary skill in the art, before the time the invention was filed, to modify the placement of the tank space to be attached to the fan shroud, in order to keep the pressurized sealed type reservoir tank away from the heat exchangers, reducing the thermal effects of the heat generated by the heat exchangers on the pressurized sealed type reservoir tank, and to prevent the pressurized sealed type reservoir tank from blocking the cooling air flow.
Skeel as modified above, does not specifically teach a pressure-sealed reservoir tank.
However, Smith teaches a pressure-sealed reservoir tank (Fig. 1, bottle 10, has a pressure cap 72, the bottle 10 is used to hold coolant)
Therefore, in view of Smith, it would have been obvious to one of ordinary skill in the art to modify Skeel as modified above’s reservoir tank with a pressure-sealed reservoir tank so that the engine can run at desirable higher temperatures without boiling the coolant (col 4, line 5-10).
Skeel as modified above, teaches wherein the pressure-sealed reservoir tank is disposed in the tank space above the radiator and does not extend above the upper tier heat exchanger (Tahara Annotated Fig. 5, shows tank chamber 13 located in the upper right hand corner of the fan shroud 11, Skeel Annotated Fig. 2, shows the radiator 40 located below the upper right hand corner of cooling system frame 26).
Regarding claim 3, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the heat exchangers in the lower tier heat exchangers are the radiator and an oil cooler (Annotated Fig. 2, fuel cooler 50, radiator 40, are located in the lower tier), and the upper tier heat exchanger is an intercooler (Skeel Annotated Fig. 2, air cooler 46 is located in the upper tier, an intercooler is a mechanical device used to cool a gas after compression, col 1 line 16-18, an air cooler is for cooling intake that has been compressed by a turbocharger).
Regarding claim 4, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, wherein a frame member (Skeel Figure 2, cooling system frame 26, col 3 lines 19-40) within which the upper tier heat exchanger and lower tier heat exchangers are mounted (Skeel Annotated Fig. 2, fuel cooler 50, radiator 40, air cooler 46 is mounted on the frame), wherein the cooling fan is connected to the frame member (Skeel col 3 line 48-54), and a fan shroud mounted on the frame member and surrounding the cooling fan (Skeel col 3 line 55), wherein the tank space is defined at an upper side corner of the frame member (Tahara Fig. 5, reserve tank chamber 13 is located in the upper side corner of the frame) and fan shroud by a stepped concave part (Tahara Fig. 5, reserve tank chamber 13 is stepped and concave, fan shroud 11) that is above the lower tier heat exchangers and adjacent the upper tier heat exchanger (Tahara Annotated Fig. 5, reserve tank chamber 13 is located in the upper tier above the lower tier, which would place it adjacent to the upper tier heat exchanger, adjacent is defined by Merriam-Webster as close or near).	
Regarding claim 10, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, wherein the pressure-sealed reservoir tank comprises: a reservoir tank having a water pouring mouth (Figure 5, neck 50, an opening in a tank would be capable of pouring water), and a tank cap coupled to the reservoir tank to block the water pouring mouth (Fig. 5, pressure cap 72), wherein the tank cap releases air from the reservoir tank (col 4 lines 4-34) to a drain path when pressure inside the reservoir tank exceeds a pre-set upper limit pressure (Fig. 1, col 4 lines 21-26, 60 over flow tube).
Regarding claim 9, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the lower tier heat exchangers include the radiator and oil cooler(Annotated Fig. 2 of Skeel above, fuel cooler 50, radiator 40, are located in the lower tier), and wherein the lower tier heat exchangers are arranged with the oil cooler above the radiator (Annotated Fig. 2 of Skeel above, fuel cooler 50 is located above radiator 40) and non overlapping with respect to the flow of the cooling air (Annotated Fig. 2 of Skeel above, fuel cooler 50 and radiator 40 do not overlap, thus do not overlap with respect to the flow of cooling air).
Regarding claim 7, Skeel as modified above, teaches the cooling system for construction equipment of claim 9, comprising; a frame member within which the upper tier heat exchanger and lower tier heat exchangers are mounted (Skeel Annotated Fig. 2, fuel cooler 50 and radiator 40 are mounted to left sidewall 32, air cooler 46 is coupled to top 36), wherein the cooling fan is connected to the frame member (Skeel col 3 line 48-54); and a fan shroud mounted on the frame member and surrounding the cooling fan (Skeel col 3, line 53-56) wherein the tank space is defined at an upper side corner of the frame member and fan shroud by a stepped concave part (Tahara Fig. 5, reserve tank chamber 13 is located on the upper side of frame, col 3 line 53-56 fan shroud) by a stepped concave part (Tahara Fig. 5, reserve tank chamber 13 is stepped and concave) that is above the lower tier heat exchangers and adjacent the upper tier heat exchanger (Tahara Annotated Fig. 5, reserve tank chamber 13 is located in the upper tier above the lower tier, which would place it adjacent to the upper tier heat exchanger, adjacent is defined by Merriam-Webster as close or near).
Regarding claim 2, Skeel as modified above, teaches the cooling system for construction equipment of claim 8, Skeel further teaches wherein the lower tier heat exchangers are arranged side-by-side and positioned such that they don’t mutually overlap with respect to the flow of the cooling air (Skeel Annotated Fig. 2, fan 52, fuel cooler 50, radiator 40, col 4 line 20-25, the fan draws ambient air through all of the coolers 40-50, thus they are arranged with respect to the flow of cooling air, side-by-side is defined as “close together”, “next to each other” by dictionary.com. fuel cooler 50 and radiator 40 are close together, the radiator and fuel cooler do not overlap)
Regarding claim 5, Skeel as modified above, teaches the cooling system for construction equipment of claim 2, Skeel further teaches wherein the lower tier heat exchangers include the radiator and an oil cooler (Skeel Annotated Fig. 2, fuel cooler 50 and radiator 40 are located in the lower tier) and the upper tier heat exchanger is an inter-cooler (Skeel Annotated Fig. 2, air cooler 46 is located in the upper tier).
Regarding claim 6, Skeel as modified above, teaches the cooling system for construction equipment of claim 2, comprising; a frame member within which the upper tier heat exchanger and lower tier heat exchangers are mounted (Skeel Annotated Fig. 2, fuel cooler 50 and radiator 40 are mounted to left sidewall 32, air cooler 46 is coupled to top 36), wherein the cooling fan is connected to the frame member (Skeel Fig. 2, col 2 line  25-26, Fan 52 is coupled to the frame); and a fan shroud mounted on the frame member and surrounding the cooling fan (Skeel col 3, line 53-56), wherein the tank space is defined at an upper side corner of the frame member and fan shroud (Tahara Fig. 5, reserve tank chamber 13 is located on the upper side of frame, col 3 line 53-56 fan shroud) by a stepped concave part (Tahara Fig. 5, reserve tank chamber 13 is stepped and concave) that is above the lower tier heat exchangers and adjacent the upper tier heat exchanger (Tahara Annotated Fig. 5, reserve tank chamber 13 is located in the upper tier above the lower tier, which would place it adjacent to the upper tier heat exchanger, adjacent is defined by Merriam-Webster as close or near).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763